UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-2535



CHRISTINE SANDRA MCLENDON,

                                                Plaintiff - Appellant,

         versus

STATE OF MARYLAND; LABOR        INDUSTRY;    DENIS
PELLITIER; MANPOWER, INC.,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1727-JFM)


Submitted:   January 11, 1996               Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Christine Sandra McLendon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order (1) amending her

Complaint to add two Defendants and allowing her twenty days to

complete the necessary form in order to effect service on one of

those Defendants, and (2) denying her motion for reconsideration.

We dismiss the appeal for lack of jurisdiction because the order is
not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2